Case 1:20-cv-00564-DCN Document9 Filed 12/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF IDAHO

Twin Falls NSC, LLC _
x DECLARATION OF SERVICE

vs.
Case Number: 1:20-cv-00564-DCN

The Surgery Center, PLLC et al. Defendant(s):

For:

Holland & Hart, LLP
800 W. Main St. #1750
Boise, ID 83702

Received by Tri-County Process Serving LLC on December 17, 2020 to be served on THE SURGERY
CENTER, PLLC.

I, Antonio Roque, state that on Sunday, December 20, 2020, at 12:25 PM, | served the within named The
Surgery Center, PLLC by delivering a true copy of the Summons in a Civil Action, Compiaint, Civil Cover
Sheet to Mary Amschel, Registered Agent, a person authorized to accept service on behalf of The Surgery
Center, PLLC. Said service was effected at 651 NW 15th St., Meridian, ID 83642.

Approximate description of Mary Amschel
Female 47 years old, 5'4" Tall, 150 lbs, Blonde Hair, Brown eyes.

| hereby acknowledge that | am a Process Server in the county in which service was effected. | am over the
age of eighteen years and not a party to the action. | declare under penalty of perjury pursuant to the law of
the State of Idaho that the foregoing is true and correct.

Our Reference Number: 186469

Client Reference: > Scott D. Hess
Monday, December 21, 2020

TRI-COUNTY PROCESS SERVING LLC a ia a

P.O. Box 1224 ANTONIO ROQUE

Boise, ID, 83701
(208) 344-4132
